Name: Commission Regulation (EEC) No 615/83 of 17 March 1983 re-establishing the levying of customs duties on glass inners for vacuum flasks, falling within heading No 70.12 and originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 72/30 Official Journal of the European Communities 18 . 3 . 83 COMMISSION REGULATION (EEC) No 615/83 of 17 March 1983 re-establishing the levying of customs duties on glass inners for vacuum flasks , falling within heading No 70.12 and originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply originating in India reached that ceiling ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against India, HAS ADOPTED THIS REGULATION : Article 1 As from 21 March 1983, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3377/82, shall be re-established on imports into the Community of the following products originating in India : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3377/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of certain indus ­ trial products origihating in developing countries ('), and in particular Article 12 thereof, Whereas, pursuant to Articles 1 and 9 of that Regula ­ tion, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; Whereas, as provided for in Article 10 of that Regula ­ tion , as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originat ­ ing in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of glass inners for vacuum flasks falling within heading No 70.12, the individual ceiling was fixed at 250 450 ECU ; whereas, on 10 March 1983 , imports of these products into the Community CCT heading No Description 70.12 Glass inners for vacuum flasks or for other vacuum vessels Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 March 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (&gt;) OJ No L 363 , 23 . 12 . 1982, p. 1 .